           Case 2:19-cv-01869-RAJ-JRC Document 117 Filed 06/15/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      STEPHANIE TAYLOR,
                                                             CASE NO. 2:19-cv-01869-RAJ-JRC
11                             Plaintiff,
                                                             ORDER STRIKING COMPLAINTS
12              v.                                           AND ORDERING PLAINTIFF
                                                             TAYLOR TO FILE AN AMENDED
13      STATE OF WASHINGTON DEP’T OF                         COMPLAINT
        JUVENILE YOUTH AND FAMILY
14      SERVS. – FAR AND CPS DEP’T, et al.,

15                             Defendants.

16
            This matter is before the Court on referral from the District Court.
17
            Plaintiff Taylor, who is pro se, filed a complaint that appeared to seek to bring claims on
18
     behalf of herself, Sandra Brown, and various minors against various officers of the Olympia
19
     Police Department (“OPD”) and various State employees. See generally Dkt. 28.
20
            In June and September 2020, respectively, the Court issued two reports and
21
     recommendations to dismiss certain of the claims and defendants in this matter. Dkts. 59, 89.
22
     The District Court adopted both reports and recommendations. Dkts. 113, 114. The District
23
     Court dismissed the OPD defendants and the claims under 18 U.S.C. § 242 with prejudice,
24
     ORDER STRIKING COMPLAINTS AND ORDERING
     PLAINTIFF TAYLOR TO FILE AN AMENDED
     COMPLAINT - 1
           Case 2:19-cv-01869-RAJ-JRC Document 117 Filed 06/15/21 Page 2 of 3




 1   meaning that plaintiff cannot reassert those claims. And the District Court dismissed claims

 2   brought in the names of all plaintiffs other than plaintiff Taylor. Dkt. 114, at 1. The District

 3   Court also dismissed claims brought against the remaining, non-OPD defendants. Dkt. 114, at

 4   1–2. However, the Court specifically granted plaintiff leave to amend to assert claims against

 5   the non-OPD defendants in their individual capacities, so long as those claims were brought

 6   solely in plaintiff Taylor’s name. The Court instructed plaintiff that she “shall have 30 days

 7   from the date of this Order to file an amended complaint. . . . She cannot reassert claims

 8   dismissed with prejudice or claims on behalf of others than herself.” Dkt. 114, at 2.

 9          Despite this instruction, plaintiff Taylor failed to timely file an amended complaint

10   responsive to the Court’s Order. Because plaintiff filed amended complaints in the interim

11   between when the undersigned issued the September report and recommendation and when the

12   District Court issued its order adopting that report and recommendation, it appears that plaintiff

13   may be confused regarding whether she has satisfied the District Court’s order.

14          Therefore, the Court will grant plaintiff Taylor twenty-eight days from the date of this

15   Order to file an amended complaint, if she wishes. She shall not include any claims previously

16   dismissed with prejudice in this matter. Her amended complaint shall not incorporate any prior

17   complaints by reference and must be complete in and of itself, since an amended complaint

18   supersedes all prior complaints. She must clearly and succinctly state her claims. She is

19   reminded that the Court has specifically instructed her not to re-assert claims dismissed with

20   prejudice (i.e. the claims under 18 U.S.C. § 242 and against the OPD defendants) or on behalf of

21   others than herself. Failure to follow these instructions may result in dismissal of some claims—

22   or the entire lawsuit—for failure to comply with a Court Order.

23   ///

24
     ORDER STRIKING COMPLAINTS AND ORDERING
     PLAINTIFF TAYLOR TO FILE AN AMENDED
     COMPLAINT - 2
           Case 2:19-cv-01869-RAJ-JRC Document 117 Filed 06/15/21 Page 3 of 3




 1          The Court also strikes the prior amended complaints, which were filed without leave of

 2   court. Dkts. 100, 101, 103, 105.

 3          Dated this 15th day of June, 2021.

 4

 5
                                                        A
                                                        J. Richard Creatura
                                                        Chief United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER STRIKING COMPLAINTS AND ORDERING
     PLAINTIFF TAYLOR TO FILE AN AMENDED
     COMPLAINT - 3
